                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

                                        )
UNITED STATES OF AMERICA,               )
                                        )
      Plaintiff,                        )           Criminal Case No.
                                        )             5:21-cr-18-JMH
v.                                      )
                                        )           MEMORANDUM OPINION
JYMIE S. SALAHUDDIN,                    )                AND ORDER
                                        )
      Defendant.                        )
                                        )

                                       ***
      This   matter   is   before     the Court    on   Defendant    Jymie   S.

Salahuddin’s motion to suppress evidence resulting from a search

of his vehicle on September 19, 2020. [DE 22]. The Court held an

evidentiary hearing on the motion on July 12, 2021, during which

the   United   States     presented    testimony   from     Lexington   Police

Department     Officers    Jacob   Webster   and   Daniel    True,   whom    the

Defendant cross-examined. Defendants offered no evidence. At the

close of the hearing, and after considering the parties’ pleadings,

sworn testimony, and evidence, the Court orally denied the motion.

This Memorandum Opinion and Order supplements the Court’s oral

ruling.

                   I. FACTUAL AND PROCEDURAL HISTORY

      On September 19, 2020, Lexington Police Office Jacob Webster

observed a grey Lexus in the back parking lot of the La Quinta Inn

motel on Stanton Way in Lexington, Kentucky. The Lexus was parked
next to another car, and several people were gathered outside of

the two vehicles, including the Defendant. A couple of days before

this encounter, Officer Webster’s beat partner, Officer True, ran

the tag of the same grey Lexus in the La Quinta Inn’s parking lot

and discovered that its registered owner, Jymie Salahuddin, had an

active arrest warrant for a parole violation. Officer True shared

this    information    with   Officer   Webster,       so   Officer   Webster

recognized the grey Lexus as the one belonging to Salahuddin when

he entered the rear parking lot. And because Officer Webster had

already looked up a picture of Salahuddin on the inmate website

for the Fayette County Detention Center, he also recognized the

Defendant as Salahuddin.

       Shortly after Officer Webster entered the parking lot, the

Defendant got into the grey Lexus and began to drive away.

Officer Webster initiated a traffic stop based on the active

warrant,   and   the   Defendant   pulled   into   a    Shell   gas   station

approximately three-tenths of a mile away from the motel. Once the

vehicle was stopped, Officer Webster approached the Defendant, who

was sitting in his vehicle with the door open. The Defendant

initially told Officer Webster that his name was “Dale Lee Smith”

and provided a false date of birth and social security number. The

Defendant also claimed the vehicle and its contents belonged to

another person whose name he did not know.



                                    2
     At this point, Officer True arrived at the Shall gas station

to assist Officer Webster. Together, the Officers pulled up a

picture of someone named Dale Lee Smith from the Fayette County

Detention Center website and compared it with the Defendant and

the picture of Jymie Salahuddin. Officer Webster testified that

the picture of Dale Lee Smith somewhat resembled the Defendant,

but he was not convinced that it was the same person.

     Skeptical of the Defendant’s representations, Officer Webster

asked to search the glove box of the Lexus for any identifying

information, and the Defendant consented. During this limited

search, Officer Webster observed a lockbox inside the glovebox,

although he did not search it. Officer Webster testified that he

pointed out the lockbox to Officer True because, in his experience,

they typically contained “drugs, guns, money, things of that

nature” when inside a person’s car. The Defendant was detained

during this search as the officers sought to confirm his identity.

The Officers also testified that several people associated with

the Defendant showed up at the gas station and were trying to

convince the Officers that the Defendant was not Jymie Salahuddin.

     At   some      point   after   the   limited    search   of   the    Lexus’s

passenger compartment, the Defendant advised the officers that

someone back at the motel could vouch for his identity or that he

could   pick   up    his    identification    card   there.   Based      on   this,

Officers Webster and True drove the Defendant back to the motel,

                                          3
leaving the Lexus parked and locked at the Shell gas station. While

at the motel, Officer Webster eventually determined that the

Defendant was, in fact, Jymie Salahuddin, and he arrested the

Defendant based on the parole violation warrant.

     During a search incident to arrest of the Defendant, Officer

Webster recovered approximately 80 gram of cocaine in multiple

baggies, along with a pipe and approximately $3,730. Officer

Webster testified that in his training and experience, that amount

of cocaine was consistent with distribution and not personal

consumption.

     After the Defendant’s arrest at the motel, Officer Webster

placed the Defendant in the back of his cruiser, and together with

Officer   True,   returned   to    the     Shall   gas   station,   where    the

Defendant’s Lexus was still parked. Sergeant Elam, the Officers’

supervisor, also arrived on the scene. The Officers conducted a

search of the vehicle and its contents, which is the subject of

the instant motion to suppress. That search yielded two firearms

and additional $5,000, bundled into five stacks of $1,000.

     On   February   24,   2021,   a     federal   grand   jury   returned    an

indictment against the Defendant, charging him with one count of

possession with intent to distribute cocaine in violation of 21

U.S.C. § 841(a)(1), one count of possession of a firearm in

furtherance of a drug trafficking offense in violation of 18 U.S.C.

§ 924(c)(1)(A), and one count of being a convicted felon in

                                       4
possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

Salahuddin filed the instant motion to suppress the evidence

recovered from the search of his vehicle. [DE 22]. The United

States responded to the motion, [DE 23], and the Defendant filed

a reply. [DE 29]. The Court held an evidentiary hearing on the

matter on July 12, 2021. The United States presented testimony

from Officer Webster and Officer True as well as video clips of

the encounter captured by Officer Webster’s body worn camera. The

Defendant offered no evidence.

                           II. STANDARD OF REVIEW

       Suppression    of   evidence      is     appropriate     when    evidence     is

obtained in violation of a defendant’s constitutional rights. See

Mapp v. Ohio, 367 U.S. 643 (1961). “The burden of production and

persuasion rests on the person seeking to suppress evidence.”

United States v. Smith, 783 F.2d 648 (6th Cir. 1986) (citing United

States v. Arboleda, 633 F.2d 985, 989 (2d Cir. 1980)). However,

once   the   defendant     has   made     the    basis    for   the     motion,    the

Government    has    the   burden    of    proving       that   there    was   not    a

constitutional violation. See United States v. Haynes, 301 F.3d

669, 677 (6th Cir. 2002) (“The Government has the burden of proof

to justify a warrantless search.”). And “the controlling burden of

proof at suppression hearings should impose no greater burden than

proof by a     preponderance        of    the    evidence.”     United    States     v.

Matlock, 415 U.S. 164, 177 n.14 (1974).

                                          5
                               III. ANALYSIS

     Salahuddin    argues     that   the   search   of   his    vehicle   was

unreasonable under the Fourth Amendment and that the evidence

seized therein should be suppressed as a consequence. The United

States    points   to   two   alternative    exceptions    to    the   Fourth

Amendment’s warrant requirement to demonstrate that the search was

lawful.

     When addressing the reasonableness of a warrantless search,

the Court begins with the basic rule that “searches conducted

outside the judicial process, without prior approval by judge or

magistrate, are per se unreasonable under the Fourth Amendment—

subject only to a few specifically established and well-delineated

exceptions.” Katz v. United States, 389 U.S. 347, 357 (1967)

(footnote omitted). Two alternative exceptions are relevant to

this case: search incident to a lawful arrest and the automobile

exception.

     a. Search Incident to a Lawful Arrest

     First, “[t]he search incident to lawful arrest exception is

primarily intended to ensure that a suspect does not have immediate

access to weapons or the ability to destroy evidence.” United

States v. Latham, 763 Fed. App’x 428, 430 (6th Cir. 2019) (citing

Arizona v. Gant, 556 U.S. 332, 338, 129 S. Ct. 1710, 173 L.Ed.2d

485 (2009)). However, the United States Supreme Court in Gant went

on to hold that “we also conclude that circumstances unique to the

                                      6
vehicle context justify a search incident to a lawful arrest when

it is ‘reasonable to believe evidence relevant to the crime of

arrest might be found in the vehicle.’” Gant, 556 U.S. at 343. As

such, under this exception “[p]olice may search a vehicle incident

to a recent occupant’s arrest only if the arrestee is within

reaching distance of the passenger compartment at the time of the

search or if it is reasonable to believe the vehicle contains

evidence of the offense of arrest.” Id. at 351 (emphasis added).

While the Sixth Circuit has not expressly stated the meaning of

the phrase “reasonable to believe” in the context of the search

incident to a lawful arrest exception, it has stated that a

“reasonable belief standard” is “lesser” than a probable cause

standard. United States v. Pruitt, 458 F.3d 477, 482 (6th Cir.

2006).

     Here,   Officers   Webster   and     True   possessed   the   requisite

reasonable   belief     that   evidence     of   Salahuddin’s      crime   of

possession of cocaine with intent to distribute would be found in

the vehicle he had just been driving. As such, the warrantless

search is lawful under the second part of the search incident to

a lawful arrest exception outlined in Gant: “[p]olice may search

a vehicle incident to a recent occupant’s arrest . . . if it is

reasonable to believe the vehicle contains evidence of the offense

of arrest.” Gant, 556 U.S. at 351. Officer Webster testified that

he uncovered more than 80 grams of cocaine and a large amount of

                                    7
cash on Salahuddin’s person during a search incident to arrest.

And Salahuddin was the sole occupant in the vehicle until he was

detained by Officer Webster, where he remained until the search

incident to arrest that produced the cocaine and cash. During the

time of Salahuddin’s arrest, the vehicle remained locked and in

the same position it was in when Salahuddin and Officer Webster

returned   to   the     motel   to   further    investigate     Salahuddin’s

identity. In addition, it is worth noting that Officer Webster and

Salahuddin only left the vehicle at the gas station so that he

could return the motel to further investigate whether the Defendant

was, in fact, Salahuddin. Based on these facts, it was reasonable

for Officer Webster to believe that Salahuddin’s vehicle would

contain evidence of drug trafficking.

     Accordingly, the Court finds that Officer Webster’s search of

Salahuddin’s vehicle falls under the search incident to a lawful

arrest exception to the Fourth Amendment’s warrant requirement.

     b. Automobile Exception

     Second,    under    the    automobile     exception   to   the   Fourth

Amendment’s warrant requirement “police may conduct a warrantless

search as long as they have probable cause to believe that the

vehicle contains evidence of a crime.” United States v. Brooks,

987 F.3d 593, 599 (6th Cir. 2021) (citing California v. Acevedo,

500 U.S. 565, 569 (1991)). “Probable cause exists when there is a

‘fair probability that contraband or evidence of a crime will be

                                      8
found in a particular place.’” Smith v. Thornburg, 136 F.3d 1070,

1074 (6th Cir. 1998) (quoting United States v. Wright, 16 F.3d

1429, 1437 (6th Cir. 1995)). The Court looks to the totality of

the circumstances to determine whether such a fair probability

exists. United States v. Keeling, No. 18-6004, 2019 WL 3731652, at

*5 (6th Cir. Aug. 8, 2019) (citing United States v. Cope, 312 F.3d

757,   775   (6th    Cir.    2002)).   The   exception   is   rooted   in   the

transitory nature of vehicles. Brooks, 987 F.3d at 599. As such,

“[a]n automobile search is not ‘unreasonable if based on facts

that would justify the issuance of a warrant, even though a warrant

has not actually been obtained.’” United States v. Arnold, 442 F.

App’x 207, 210 (6th Cir. 2011) (quoting United States v. Ross, 456

U.S. 7998, 809 (1982)).

       Here, the totality of the facts and circumstances known to

the    officers     before   they   searched   Salahuddin’s    vehicle      were

sufficient to establish a fair probability that the officers would

find contraband or evidence of drug trafficking therein. See Cope,

312 F.3d at 775. At the moment Officer Webster decided to search

Salahuddin’s vehicle, he was aware of the following: (1) Salahuddin

possessed at the time of his arrest a large amount of both cocaine

and cash; (2) Salahuddin had been driving the vehicle immediately

prior to being detained by Officer Webster, where he remained until

the officers performed the search of his person that produced the

cocaine and cash; (3) Salahuddin attempted to distance himself

                                        9
from the vehicle, insisting that the vehicle and its belongings

belonged to another person who he did not know; (4) Salahuddin

left the parking lot in his vehicle soon after observing Officer

Webster’s marked police car enter the motel parking lot; and,

finally, (5) Officer Webster observed a lockbox in the glove

compartment of the vehicle, and, in his experience with lockboxes

inside cars, they typically held drugs, guns, money, or other items

of that nature.

     Accordingly, the Court finds that Officers Webster and True

had probable cause to believe Salahuddin’s vehicle would contain

evidence of a crime, and the search was additionally justified

under the automobile exception.

                          IV. CONCLUSION

     Taking all the factors surrounding the search of Salahuddin’s

car, the search was justified both under the search incident to a

lawful arrest exception and the automobile exception to the Fourth

Amendment’s warrant requirement. Accordingly, IT IS ORDERED that

the Defendant’s motion to suppress [DE 22] is DENIED.

     This the 14th day of July, 2021.




                                  10
